Name: 75/576/EEC: Commission Decision of 30 June 1975 authorizing the Federal Republic of Germany to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1975-09-30

 Avis juridique important|31975D057675/576/EEC: Commission Decision of 30 June 1975 authorizing the Federal Republic of Germany to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 253 , 30/09/1975 P. 0036 - 0040COMMISSION DECISION of 30 June 1975 authorizing the Federal Republic of Germany to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the German text is authentic) (75/576/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 70/457/EEC (1) of 29 September 1970 on the common catalogue of varieties of agricultural plant species, as last amended by Council Directive No 73/438/EEC (2) of 11 December 1973, and in particular Article 15 (2) and (3) thereof; Having regard to the application lodged by the Federal Republic of Germany; Whereas under Article 15 (1) of the said Directive, seed and progagating material of varieties of agricultural plant species which have been officially accepted in one or more of the original Member States in accordance with principles corresponding to those of the said Directive are, after 31 December 1974, no longer subject to any marketing restrictions relating to variety within the Community as originally constituted; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization in respect of several varieties of beet, fodder plants, rape, cereals and potatoes; Whereas, the Commission by its Decision of 30 December 1974 (3) extended the period provided for in the said Article 15 (1) for the Federal Republic of Germany beyond 31 December 1974 until 30 June 1975 in respect of the majority of these varieties, with or without qualifications; Whereas the Commission has meanwhile completed its examination of the German application with regard to these varieties; Whereas the varieties Delitzsch Poly, Kaweaa, Kawecercomono, Kaweinterpoly, (sugar beet) Pelo (perennial rye-grass), King, Timo (timothy), Boreal (lucerne) and the varieties of oats, durum wheat and maize, except for Pag 21 and Pioneer 137, listed in the application, have not been the subject of official growing trials in the Federal Republic of Germany in view of the German application; Whereas the said varieties of sugar beet, perennial ryegrass, timothy and lucerne have been the subject in the Federal Republic of Germany of an application for official acceptance in so far as their seed, in the case of grass varieties, is not intended for the production of fodder plants (Article 4 (2) (a) of the said Directive), or in so for as their seed is to be marketed in another country (Article 4 (2) (b) thereof) ; whereas therefore even the applicant has not claimed that these varieties have any satisfactory value for cultivation or use in the (1) OJ No L 225, 12.10.1970, p. 1. (2) OJ No L 356, 27.12.1973, p. 79. (3) OJ No L 32, 5.2.1975, p. 37. Federal Republic of Germany ; whereas therefore these varieties can be treated as not producing results in the Federal Republic of Germany, which, with respect to their qualities taken as a whole as regards their value for cultivation or use, correspond to those obtained from a comparable variety accepted there (Article 15 (3) (c), first case thereof); Whereas the varieties of oats concerned are of the winter type ; whereas the varieties of maize concerned have an FAO maturity class index of 350 or over ; whereas it is well know that the varieties of winter oats, varieties of durum wheat and varieties of maize which have an FAO maturity class index of 350 or over at present are not yet suitable for cultivation in the Federal Republic of Germany (Article 15 (3) (c) second case thereof); Whereas the other varieties listed in the Decision have been the subject of official growing trials in the Federal Republic of Germany ; whereas the results of these trials have led the Federal Republic of Germany to decide that these varieties are not distinct or sufficiently uniform there, that their cultivation could be harmful from the point of view of plant health to the cultivation of other varieties or species there, or that their value for cultivation or use is inferior to other comparable varieties accepted in the Federal Republic of Germany; Whereas the other Member States have accepted these results for the varieties Cebeta (sugar beet), Dactimo (cocksfoot) Garanta, (Meadow fescue) Atempo, Massa, Terpas (perennial rye-grass), Lofar (timothy), Glacier, Hybride de Cresy (lucerne), Lola, Presta (common vetch), Leon (6-row-barley) and Galma (rye) ; whereas it is therefore clear that these varieties do not produce results in the Federal Republic of Germany, which, with respect to their qualities taken as a whole as regards their value for cultivation on use, correspond to those obtained from a comparable variety accepted there (Article 15 (3) (c), first case thereof); Whereas, in respect of the varieties Polymoss (fodder beet), Tetri (red clover), and Trait d'Union (two-row barley), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, they are not distinct from other varieties accepted there (Article 15 (3) (a) thereof); Whereas, in respect of the varieties Intenso (timothy), Arina Dasas (smooth-stalked meadow grass), Blako (rape), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there which apply within the framework of current Community provisions they are not sufficiently uniform in certain characteristics (Article 15 (3) (a) thereof); Whereas, in respect of the varieties Avanti, Prevalent, Primura, Procura (potatoes), the results of the trials show that their cultivation in the Federal Republic of Germany could be harmful from the point of view of plant health to the cultivation of other varieties of potatoes there (Article 15 (3) (b) thereof); Whereas, in respect of the other varieties listed in this Decision, the results of the trials show that they do not produce results in the Federal Republic of Germany, which with respect to their qualities taken as a whole as regards their value for cultivation or use, correspond to those obtained from a comparable variety accepted there (Article 15 (3) (c), first case thereof); Whereas therefore the application of the Federal Republic of Germany in respect of all these varieties should be granted in full ; whereas account should also be taken of the fact that some of these varieties are officially accepted in the Federal Republic of Germany provided their seed is not intended for the production of fodder plants or is to be marketed in another country; Whereas other varieties are no longer included in the German application; Whereas the measure provided for in this Decision is in accordance with the Opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany shall be authorized to prohibit the marketing in all of its territory of seed or propagating material of the following varieties listed in the 1975 common catalogue of varieties of agricultural plant species: I. Beet 1. Sugar beet Cebeta Delitzsch Poly Kaweaa Kawecercomono Kawecercopoly Kaweinterpoly Kaweprecopoly 2. Fodder beet Polymoss II. Fodder plants 1. Dactylis glomerata Chantemille (Marcella) Dactimo 2. Festuca pratensis Aberystwyth S 53 Festina Garanta Wendelmoed 3. Lolium multiforum (non alternativum) Fat Optima Tedis Terli 4. Lolium perenne Atempo Bocage Massa Pelo Raidor Real Terpas 5. Phleum pratense Intenso King Lofar Timo 6. Poa pratensis Arina Dasas 7. Medicago sativa Boreal Glacier Hybride de Cresy 8. Pisum arvense Perdro 9. Trifolium pratense Isella L 148/30 Longevo Tetri Triel 10. Trifolium repens Barbian 11. Vicia sativa Lola Presta III. Oil and fibre plants Brassica napus oleifera Blako IV. Cereals 1. Avena sativa Alba Angelica Argentina Astra Ava Avoine d'Hiver du Prieure Blancheneige Maris Quest Montagnana Ombrone Pendrwm (Pendrum) Peniarth Rogar 8 2. Hordeum distichum Trait d'Union 3. Hordeum polystichum Leon 4. Seoale cereale Galma 5. Triticum durum All varieties at present listed in the common catalogue of varieties. 6. Zea maize 951 J A 728 Adour 500 Adour 560 Anjou 450 Anjou 500 Anjou 510 Apollo 125 Apollo 133 Apollo 136 Asgrow 33 Asgrow 46 Asgrow 55 Asgrow 66 Asgrow 72 Asgrow 90 B Asgrow 153 W Asgrow 6215 A Asgrow ASC 95 Asgrow ASX 58 Asgrow ATC 79 Attila BC 490 Cargill 444 Cargill 555 A Cargill 608 Cervino W Ciclope Cise 2 X 1 Cise 2 X 3 Cise 780 Cise OP 2 Cise X 6 Dekalb 404 (Dekalb XL 306) Dekalb 666 Dekalb 805 Dekalb Brach 1 Dekalb DF 58 Dekalb DF 686 Dekalb XL 24 Dekalb XL 38 Dekalb XL 71 Dekalb XL 316 Dekalb XL 342 Dekalb XL 361 (Dekalb 12) Dekalb XL 363 Dekalb XL 707 Ercole Ercole H Felsinea 650 Funk's G 50 Funk's G 77 Funk's G 4411 Funk's G 4444 Waxy Funk's G 4652 Funk's G 18500 Funk's G 18503 Funk's G 20220 Funk's G Best Funk's G Fast Funk's G King Funk's G Lider Funk's G Lion Funk's G Lord Funk's G President Funk's G Rock W Funk's G Rock W 3 Funk's G Start Funk's G Strong (Funk's G 4384) Funk's G Top Funk's G Vitrocim Hico 3670 (Pioneer Hico 3670) Indiana 750 A Inra 508 Inra 540 Insubria 300 Insubria 305 Insubria 511 Insubria 521 Insubria 620 Insubria 640 Insubria 651 Jowa 4417 Kappa 600 LG 19 Marano ibrido Maliani Maya 399 PAG 21 PAG 45 PAG 52 S Piave W Pioneer 137 Pioneer 368 A Pioneer 370 Pioneer 3567 Pioneer 3911 Polesano 730 Pride 450 Provence 480 Saturno TV 23 Saturno TV 37 G Saturno TV 37 R Sile W Supercross ATC 67 Supercross ATC 75 T 477 Titano U 39 V 3 G (U 600) U 39 V 3 R U 42 U 42 A United 530 United 550 V. Potatoes Avanti Humalda Prevalent Primura Procura 2. In respect of the varieties King and Timo (Phleum pratense), this authorization shall be valid only to the extent that their seed is intended for the production of fodder plants. 3. In respect of the varieties Delitzsch Poly, Kaweaa, Kawecercomono, Kawecercopoly, Kaweinterpoly, Kaweprecopoly (sugar beet), Chantemille (Dactylis glomerata), Pelo (Lolium perenne), Boreal (Medicago sativo), this authorization shall be valid only to the extent that their seed is not to be marketed in another country. Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 June 1975. For the Commission P.J. LARDINOIS Member of the Commission